4 I
Fill in this information to identify your oe

 

 

 

Debtor 4 Johnny R, Tarrant

First Name Middia Name Last Nama
Debtor 2 :
(Spouse, If filing) First Name Middle Nama Last Nama
United States Bankruptcy Court for the: District of

 

(State)

Case number
(lf known)

 

 

 

 

Official Form 113 *
Chapter 13 Plan

os

CO) Check if this is an amended
plan, and list below the
sections of the plan that have
been changed.

 

 

12/17

To Debtors: This form sets out options that may be appropriate In some cases, but the presence of an option on the form does not
indicate that the option Is apprepriate In your circumstances or that it is permissible In your judictal district. Plans that

do not comply with local rules and judicial rulings may not be confirmable,

in the following notice to creditors, you must check each box that applies.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or ellminated.
You should read'this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not

have an attorney, you may wish to consult one.

If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
Bankruptcy Rule 3015. tn addition, you may need to file a timely proof of claim in order te be paid under any plan.

The following matters may be of particular importance. Debtors must check one box on each lin

@ to state whether or not the plan

includes each of the following items. if an item is checked as “Not Included" or if both boxes are checked, the provision will

be Ineffective if set out Jater in the plan.

 

1.1 | Alimit on the amount of a secured claim, set out In Section 3.2, which may result In a parilal
payment or no payment at all to the secured creditor

CF included Not Included

 

1.2 | Avoidance of a Judicial lien or nonpossessory, nonpurchase-money security Interest, set out in
Section 3.4

Cincluded Not included

 

 

 

1.3 | Nonstandard provisions, set out in Part &

 

Included | []Not Included

 

 

 

Plan Payments and Length of Plan

2.1 Debtor(s) will make regular payments tc the trustee as follows:

 

 

 

$ 300.00 por_veek for _6 months

fand $ per for months.]
[and $ per_. for months]
{and $ per_ for months]

If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the

payments to creditors specified In this plan,
Official Form 113 Chapter 13 Plan

Page 1
Debtor Case number

 

 

2.2 Regular payments to the trustee will be made from future Income in the following manner:
Check ail that apply.
Debtor(s) will make payments pursuant to a payroll deduction order.
C7) Debtor(s) will make payments directly to the trustee.
(2) other (specify method ‘of payment):
2.3 Income tax refunds.
Check one.
Debtor(s) will retain any income tax refunds received during the plan term.

 

oO Debtor(s) will supply the trustee with a copy of each income tax retum filed during the plan term within 14 days of flling the return and will
turn over to the trustee all income tax refunds received during the plan term.

| Debtor(s) will treat income tax refunds as follows:

 

 

2.4 Additional payments.
Check one.
None. /f “None” is cheeked, the rest of § 2.4 need not be completed or reproduced.

[ Debtor(s) will make additional payment(s) to the trustee from other sources, as s

pecified below. Describe the source, estimated amount,
and date of each anticipated payment.

 

2.5 The total amount of estiniated payments to the trustee provided for in §§ 2.1 and 2.4 Is $_ 78,000.00 .

Treatment of Secured Claims

3.1 Maintenance of payments and cure of default, If any.
Check one.

None. ff “None” is checked, the rest of § 3.1 need not be completed or reproduced.

CJ The debter(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes required by
the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or
directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid In full through disbursements by the
trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the
filing deadline under Bankruptcy Rule 3002(c} control over any contrary amounts listed below as to the currant installment payment and
arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. If relief from the automatic stay
Is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this

paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan. The final
column Includes only payments disbursed by the trustee rather than by the debtor(s).

 

 

Name of creditor Collateral Current installment § Amount of interest rate on Monthly plan Estimated total
payment arrearage (if arrearage payment on payments by
(including escrow } any) (ifapplicable} arrearage trustee
qs $ % $ $
Disbursed by:
Trustee
DO Debtor(s)
SO 8 Fi $ _
Disbursed by:
Trustee

O Debtor(s)

insert additional claims as needed.

Official Form 113 Chapter 13 Plan Page 2
Debtor . Case number

3.2 Request for valuation of security, payment of fully secured clalms, and modification of undersecured clalms. Check one.

None. if “None” is checked, the rest of § 3.2 need not be completed or reproduced.
The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured clalm
listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of secured
claim. For secured claims of governmentai units, unless otherwise ordered by the court, the vaiua of a secured claim listed in a proof of
claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of
the secured claim will be paid in full with interest at the rate stated below.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of this
plan. If the amount of a creditor's secured claim is listed below as having no value, the creditor's allowed claim will be treated in its entirety
as an unsecured claimn.under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor's total claim listed on the
proof of claim controls over any contrary amounts listed in this paragraph.

The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the property interest
of the debtor(s) or the astate(s) until the earlier of:

{a} payment of the underlying debt detennined under nonbankruptcy law, or

(b) discharge of the underlying debt under 14 U.S.C. § 1328, at which time the jien will terminate and be released by the creditor.

 

 

 

 

Name of creditor . Estimated amount Collateral Valueof Amount of Amount of interest Morithly Estimated total
_ of creditor's total collateral claimaseniorto securedclaim rate paymentto of monthly
* ¢taim creditor's claim creditor payments
“ss $ $ $ _% § $
$ $ $ $ _% § $

 

 

 

 

insert additional claims as needed.
3.3 Secured claims excluded from 11 U.S.C. § 506.
Check one,
O None. /f “None” is checked, the rest of § 3.3 need not be completed or reproduced.
The claims listed below were either:

(1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
personal use of the debtor(s), or

{2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

These claims will be paid in full under the plan with interest at the rate stated below. These paymenis will be disbursed either by the trustee or
directly by the debtor(s), a3 specified below. Unless otherwise ordered by the court, the claim amount stated on a proof of claim filed before the
filing deadline under Bankrupicy Rule 3002(c) controls over any contrary amount listed below, In the absence of a contrary timely filed proof of
claim, the amounts stated below are controlling. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

Name of creditor Collateral Amount of claim Interest Monthly plan Estimated total
tate payment payments by trustee
Wells Fargo 2016 Chryster $23,505.00 3g 439.00 g. 26,325.00

Disbursed by:

Trustee
C1 Debtor(s)

 

5 % $$ 5.
Disbursed by:

oO Trustee
C1 Debtor(s)
insert additional claims as needed.

Official Form 113 Chapter 13 Plan Page 3
Debtor

 

3.4 Lien avoldance.

Check one.

None. /f “None” is checked, the rest of § 3.4 need not be completed or reproduced.
The remainder of this paragraph will be effective only if the appiicabie box in Part 1 of this pian is checked.

(1 The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exem ptions to which the
debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the court, a judicial lien or security interast
securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan. The
amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 to the extent allowed. The
amount, if any, of the judicial lien or security interest that is not avoided will be paid in full as a sacured claim under the plan. See 11 U.S.C.
§ 522(f) and Bankruptcy Rule 4003(d). /f more than one Hien is to be avoided, provide the information separately for each lien.

Information regarding judicial
lien or security interest

Name of creditor

 

Collateral

Llen identification {such as
judgment date, date of-lien
recording, book and page number)

 

4,
-

insert additional claims ag needed.

3.5 Surrender of collateral.

Check one.

 

Calculation of lian avoidance

a. Amount of lien

b. Amount of all other liens

c. Value of clalmed exemptions

d. Total of adding lines a, b, and c

@. Value of debtor(s)’ interest in
property

f. Subtract line e from line d.

Extent of exemption impainnent
(Check applicable box):

+5

Line fis equal to or greater than line a.

The entire llen is avoided. (Do not complete the next column.)

C3 Line fis tess than line a.

A portion of the lien is avoided, (Compiete the next column.)

None. if “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 

Treatment of remaining
secured claim

Amount of secured clalm after
avoidance (line a minus line f)

$

Interest rate (if applicable)

%
Monthly payment on secured
clalm
5.

Estimated total payments on
secured claim

$

CF The debtor(s) elact to surrender to each creditor listed below the collateral that secures the creditor's claim. The debtor(s) request that
upon confirmation of this plan the stay under 114 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301
be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5 below.

Name of creditor

 

 

insert additional claims as needed.

Official Form 113

Chapter 13 Plan

Collateral

 

 

Page 4
Debtor : Case number

ZA treatment of Fees and Priority Claims

41 General

Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full without
postpetition interest.

4.2 Trustee’s fees

Trustee's fees are governed by statute and may change during the course of the case but are estimated to be 10 % of plan payments; and
during the plan term, they are estimated to totat $ 7,450.00.

4.3 Attorney's fees
The balance of the fees owed to the attorney for the debtor(s} is estimated to be $ 3,500.00

4.4 Priority claims other than attorney's fees and those treated In § 4.5.
Check ane.
[J None. if ‘None’ is checked, the rest of § 4.4 need not be completed or reproduced.

The debtor(s) estimate the total amount of other priority claims to be 40,147.00

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
Cheek one.

[Z]None. /f “None” is checked, the rest of § 4.5 need not be completed or reproduced.

The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is owed to a
governmental unit and will be paid less than the full amount of the claim under 11 U.S.C. § 1322(a)(4). This plan provision
requires that payments in § 2.1 be for a term of 60 months: see 11 U.S.C. § 1322(a)(4),

Name of creditor Amount of claim to be paid

insert additional claims:as needed.

Treatment of Nonpriority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured clalms that are not separately classified will be paid, pro rata. If more than one option is checked, the option
Providing the largest payment will be effective. Check alf that apply.

([] The sum of §
3 % of the total amount of these claims, an estimated payment of $ 1,279.00
(1 The funds remaining after disbursements have been made to all other creditors provided for in this plan.

If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ .
Regardless of the options checked above, payments on allowed nonprionty unsecured claims will be made in at least this amount.

Official Form 113 Chapter 13 Plan Page 5
Debtor . Case number

6.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.
None. /f “None” is checked, the rest of § 5.2 need not be completed or reproduced.

C The debtor(s) will maintain the contractual installment payments and cure any default in payments on the unsecured claims listed below
on which the last payment Is due after the final plan payment. These payments will be disbursed elther by the trustee or direcily by the
debtor(s), as specified below. The claim for the arrearage amount will be paid in full as specified below and disbursed by the trustee.
The final column Includes only payments disbursed by the trustee rather than by the debtor(s).

 

 

 

 

Name of creditor Current installment Amount of arrearage Estimated total
payment to de paid payments by
trustee

$ $ $

Disbursed by:

CO Trustee

oO Debtor(s)

$ $ §

Disbursed by:

C Trustee

D Debtor(s)

insert additional claims as needed.

5.3 Other separately classified nonpriority unsecured claims. Check one.
None. /f “None” is checked, the rest of § 5.3 need not be completed or reproduced.

oO The nonpricrity unsecured allowed claims listed below are separately classified and will be treated as follows

 

Name of creditor Basis for separate classification Amount tobe paid interest rate Estimated total
and treatment on the claim (if apolicable) amount of
payments
$ % §
ik $ % $

 

insert additional claims as needed.

EEE =-cv0% Contracts and Unexpired Leases

6.1 The executory contracts and unexplred leases listed below ara assumed and will be treated as specifled. All other executory contracts
and unexpired leases are rejected. Check one.

None. /f “None” is checked, the rest of § 6.1 need not be completed or raproduced.

O Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified below, subject
to any contrary court order or rule. Arrearage payments will be disbursed by the trustee, The final column Includes only payments disbursed
by the trustee rather than by the debtor(s).

Official Form 113 ‘ Chapter 13 Plan Page 6
 

 

Debtor
Name of creditor Description of leased Current Installment
property or executory payment
contract
SS $
Disbursed by:
CO Trustee

 

Insert additional contracts or leases as needed.

EAE vests of Property of the Estate

7.1 Property of the estate will vest in the debtor{s) upon
Check the applicable box.

plan confirmation.

CO entry of discharge.
C2) other:

CJ Debtor(s)

$.
Disbursed by:
CI Trustee

CJ Debtor(s)

 

Nonstandard Plan Provisions

8.1 Check “None” or List Nonstandard Plan Provisions

Case number

 

 

Amount of Treatment of arrearage Estimated total
arrearage to payments by
be paid (Refer to other plan trustee
section if applicable}
$ $
$ $.

 

None. /f “None” is checked, the rest of Part 8 need nof be compieted or reproduced,

Under Bankruptcy Rule 3075(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
Official Form or deviating from it. ‘Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in $ 7.3.
If this case is assigned to Honorable Paul Warren, then Part 5, Paragraph 5.1 shall automatically

be amended to provide that unsecured creditors shall receive a minimum of 5%. and shall also
receive all additional funds remaining after disbursements have been made to other creditors, and
further that the Plan shail last the entire duration specified under Part 2. Paragraph 2.1.

 

Official Form 113

Chapter 13 Plan

Page 7
Debtor Gase number

este Signature(s)s

 

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney
if the Debtor(s) do not have an | attornay,.the-Bebtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the Debtor(s), if any,

must sign below.
x __ fA lose. F x

Signature of Debtor 1 Signature of Debtor 2

Executed on / < C/ 9 Executed on

ae MM 7 DD /YYYY

x MLE ot [ fs

Signature of Attorney for Debtor(s) MM 7 DD fYYYY

 

By filing this document, the Debtor(s), If not represented by an attorney, or the Attorney for Debtor(s)
also certify({les) that the wording and order of the provisions In this Chapter 13 plan are Identical to
those contained In Official Form 113, other than any nonstandard provisions Included in Part 8.

Official Form 113 Chapter 13 Plan Page 8
Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. ff there is any difference between the amounts set

out below and the actual plan terms, the plan terms control.

4. Maintenance and cure payments on secured claims (Part 3, Section 3.1 totah

b. Modified secured claims (Par 3, Section 3.2 total}

c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total

d. Judicial llens or security Interests partially avolded (Part 3, Section 3.4 total)

e. Fees and priority claims (Part 4 fota/

f.  Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)

g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)

h. Separately classified unsecured claims {Part 5, Section 5.3 totah

i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)

j. Nenstandard payments (Part 8, total)

Total of lines a through J

Official Form 113 Chapter 13 Plan = Exhibit

50
3.0
326,325.00
$0
$51,097.00
$1,279.00

 

 

3_78,701.00

 

 

 

Page 1
